Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the RCE filed on 7/26/22. Claims 4 and 9 have been canceled and claims 1 – 3, 5 – 8 and 10 – 14  are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/26/22 regarding the Park reference have been fully considered but they are not persuasive. Applicant argues Park fails to expressly disclose or suggest wherein the available sidelink transmission resource among the at least two sidelink transmission resources is a first available sidelink transmission resource located after a time T among the at least two sidelink transmission resources; and wherein the time T is a time when the first terminal device receives the sidelink feedback information. However, Examiner respectfully disagrees. Park teaches performing the retransmission of the sidelink data using an available sidelink transmission resource among the at least two sidelink transmission resources (paragraph 395: In detail, the BS may perform resource allocation in a manner that the Tx UE can transmit data three times, and the Tx UE may perform initial transmission only once using the allocated resources and then perform retransmission two times using the allocated resources), and receiving, by the first terminal device, sidelink feedback information (end of paragraph 395: In step S4004, when the Rx UE fails in data reception, the Rx UE can transmit the HARQ NACK message to the Tx UE); wherein the available sidelink transmission resource among the at least two sidelink transmission resources is a first available sidelink transmission resource located after a time T among the at least two sidelink transmission resources (paragraphs 395; paragraph 396: After receiving the HARQ NACK message, the Tx UE should retransmit data to the Rx UE. If resources available for retransmission from among all resources allocated from the BS remain unused, the Tx UE should perform retransmission using resources allocated from the BS. Note: the resource is located after the HARQ NACK message, which corresponds to the sidelink feedback information); and wherein the time T is a time when the first terminal device receives the sidelink feedback information (paragraph 396: After receiving the HARQ NACK message, the Tx UE should retransmit data to the Rx UE. If resources available for retransmission from among all resources allocated from the BS remain unused, the Tx UE should perform retransmission using resources allocated from the BS. Note: the resource is located after the HARQ NACK message, which corresponds to the sidelink feedback information).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “wherein the available sidelink transmission resource among the at least two sidelink transmission resources comprises: a first available sidelink transmission resource located after a time T among the at least two sidelink transmission resources, wherein the time T is a time when the first terminal device receives the sidelink feedback information” which does not further limit the subject matter of claim 12, which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 6 – 8 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2021/0084462 A1) in view of Wang et al. (US 2020/0068609 A1) and Park et al. (US 2022/0078753 A1).
Regarding claim 1, Hwang teaches a method for configuring a retransmission resource (paragraph 116), comprising: acquiring, by a first terminal device (Fig. 13: transmitting UE), at least two sidelink transmission resources configured by a network device (paragraph 110: a BS may schedule an SL resource to be used by the UE for SL transmission; paragraph 125: the BS may schedule an SL retransmission resource to the UE); 5wherein the at least two sidelink transmission resources are used for the first terminal device to perform initial transmission of sidelink data and retransmission of the sidelink data (paragraph 110: a BS may schedule an SL resource to be used by the UE for SL transmission; paragraph 125: the BS may schedule an SL retransmission resource to the UE); wherein among the at least two sidelink transmission resources, a time interval between any two adjacent sidelink transmission resources is larger than a parameter k, and the parameter k is a time interval between a Physical Sidelink Shared Channel (PSSCH) sent by the first 10terminal device and a Physical Sidelink Feedback Channel (PSFCH) corresponding to the PSSCH (paragraph 128: For example, if the transmitting UE transmits the PSSCH to the receiving UE across a slot #X to a slot #N, the receiving UE may transmit HARQ feedback in response to the PSSCH to the transmitting UE in a slot #(N+A). For example, the slot #(N+A) may include a PSFCH resource. Herein, for example, A may be a smallest integer greater than or equal to K. Also described in paragraph 125: For example, in case of the resource allocation mode 1, a time (offset) between the PSFCH and the PSSCH may be configured or pre-configured; paragraph 187: Specifically, considering mapping in one slot, an interval of N subchannels may be allowed between adjacent PSFCH resources and a first subchannel for mapping corresponding PSSCHs).  
	Hwang fails to explicitly disclose acquiring, by a first terminal device, at least two sidelink transmission resources configured by a network device at one time.
	However, Wang teaches acquiring, by a first terminal device, at least two sidelink transmission resources configured by a network device at one time (paragraph 47: Specifically, the base station may allocate a plurality of candidate resources to the first type of UE for one transport block (TB). Further described in paragraph 48-49: In step S202, scheduling information about the plurality of candidate resources is transmitted to the first type of UE, so that the first type of UE carries out the sidelink transmission with one of the plurality of candidate resources…).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hwang’s method by incorporating the teachings of Wang, for the purpose of reducing the amount of processing time and providing more efficient transmission.
Hwang does not explicitly disclose wherein the method further comprises: performing the retransmission of the sidelink data using an available sidelink transmission resource among the at least two sidelink transmission resources, and receiving, by the first terminal device, sidelink feedback information; wherein the available sidelink transmission resource among the at least two sidelink transmission resources is a first available sidelink transmission resource located after a time T among the at least two sidelink transmission resources; and wherein the time T is a time when the first terminal device receives the sidelink feedback information.
However, Park teaches performing the retransmission of the sidelink data using an available sidelink transmission resource among the at least two sidelink transmission resources (paragraph 395: In detail, the BS may perform resource allocation in a manner that the Tx UE can transmit data three times, and the Tx UE may perform initial transmission only once using the allocated resources and then perform retransmission two times using the allocated resources), and receiving, by the first terminal device, sidelink feedback information (end of paragraph 395: In step S4004, when the Rx UE fails in data reception, the Rx UE can transmit the HARQ NACK message to the Tx UE); wherein the available sidelink transmission resource among the at least two sidelink transmission resources is a first available sidelink transmission resource located after a time T among the at least two sidelink transmission resources (paragraphs 395; paragraph 396: After receiving the HARQ NACK message, the Tx UE should retransmit data to the Rx UE. If resources available for retransmission from among all resources allocated from the BS remain unused, the Tx UE should perform retransmission using resources allocated from the BS. Note: the resource is located after the HARQ NACK message, which corresponds to the sidelink feedback information); and wherein the time T is a time when the first terminal device receives the sidelink feedback information (paragraph 396: After receiving the HARQ NACK message, the Tx UE should retransmit data to the Rx UE. If resources available for retransmission from among all resources allocated from the BS remain unused, the Tx UE should perform retransmission using resources allocated from the BS. Note: the resource is located after the HARQ NACK message, which corresponds to the sidelink feedback information).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hwang’s method by incorporating the teachings of Park, for the purpose of reducing the amount of processing time and providing more efficient transmission.
Regarding claims 2 and 7, Hwang teaches the method according to claim 1, wherein the method further comprises: performing, by the first terminal device, the first transmission of the sidelink data by using a first sidelink transmission resource among the at 15least two sidelink transmission resources (paragraph 110: a BS may schedule an SL resource to be used by the UE for SL transmission).  
Regarding claims 3, 8 and 12, Hwang teaches the method according to claim 2, wherein the method further comprises: receiving, by the first terminal device, the sidelink feedback information from a second terminal device, and performing the retransmission of the sidelink data using the  available sidelink transmission resource among the at least two sidelink 20transmission resources if it is determined that the retransmission of the sidelink data is needed according to the sidelink feedback information (paragraph 110: a BS may schedule an SL resource to be used by the UE for SL transmission; paragraph 125: the BS may schedule an SL retransmission resource to the UE. Further described in paragraphs 116-117: the receiving UE may transmit HARQ feedback in response to the PSSCH to the transmitting UE by using a sidelink feedback control information (SFCI) format through a physical sidelink feedback channel (PSFCH)).  
Regarding claim 6, Hwang teaches the same limitations described above in the rejection of claim 1. Hwang further teaches a device for configuring a retransmission resource (paragraph 125: the BS may schedule an SL retransmission resource to the UE), wherein the device for configuring the retransmission resource is applied to a terminal device (Fig. 13: transmitting UE and Fig. 22: First device 100) and comprises a processor (102), a memory (104) and a transceiver (106), wherein the memory is configured to store a computer program, the transceiver is configured to communicate with another device under control of the processor, 10the processor, when executing the computer program, is configured to control the device (paragraph 237).
Regarding claim 11, Hwang teaches the same limitations described above in the rejection of claims 1 and 6. 
Regarding claim 13, Hwang teaches the device according to claim 12, but fails to explicitly disclose wherein the available sidelink transmission resource among the at least two sidelink transmission resources comprises: a first available sidelink transmission resource located after a time T among the at least two sidelink transmission resources, wherein the time T is a time when the first terminal device receives the sidelink feedback information.
However, Park teaches wherein the available sidelink transmission resource among the at least two sidelink transmission resources comprises: a first available sidelink transmission resource located after a time T among the at least two sidelink transmission resources, wherein the time T is a time when the first terminal device receives the sidelink feedback information (paragraphs 395; paragraph 396: After receiving the HARQ NACK message, the Tx UE should retransmit data to the Rx UE. If resources available for retransmission from among all resources allocated from the BS remain unused, the Tx UE should perform retransmission using resources allocated from the BS. Note: the resource is located after the HARQ NACK message, which corresponds to the sidelink feedback information).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hwang’s method by incorporating the teachings of Park, for the purpose of reducing the amount of processing time and providing more efficient transmission.

Claims 5, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Wang and Park as applied to claims 3, 8 and 13 above, and further in view of Goktepe et al. (US 2020/0164404 A1).
Regarding claims 5, 10 and 14, Hwang teaches the method according to claim 3, but fails to explicitly disclose wherein the available sidelink transmission resource among the at least two sidelink transmission resources comprises: a first unused sidelink transmission resource among the at least two sidelink transmission 5resources.
	However, Goktepe teaches wherein the available sidelink transmission resource among the at least two sidelink transmission resources comprises: a first unused sidelink transmission resource among the at least two sidelink transmission 5resources (paragraphs 226-227, 229: In embodiments, unused PC5 resources may be used for one of the following: [0227] transmitting HARQ feedback on PC5).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hwang’s method by incorporating the teachings of Goktepe, for the purpose of enabling transmission on a specified transmission resource and minimize errors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462